Conviction for murder; punishment, four years in the penitentiary.
The record is here without any bills of exception. The statement of facts is very short, and reveals beyond controversy that appellant cut and stabbed deceased with a knife apparently without any claim of self-defense, from which cutting deceased died very shortly. The only claim presented in appellant's brief is that the testimony fails to show a previous intent to kill. We find nothing in the authorities cited by appellant supporting the proposition that from facts like these a jury would not be justified in concluding that the killing was a voluntary killing. Under the terms of our present murder statute one who voluntarily kills another without malice is punishable by confinement in the penitentiary for some period of years not less than two. We regret our inability to agree with the position taken by appellant's counsel.
No error appearing, the judgment will be affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.